OPINION OF THE COURT
Kane, J.
In April of 1976 plaintiff, a spectator at a high school baseball game, was struck in the eye by a foul ball as she stood behind a fence along the third base line. Approximately three feet high, both base line fences were parallel to and about 60 feet distant from the first and third base lines. They extended from a backstop some 24 feet high and 50 feet wide that was located behind home plate in front of bleacher seating. The jury assessed her damages in the sum of $100,000 and apportioned fault at 65% to defendant and 35% to plaintiff in accordance with instructions of the trial court under the rule of comparative negligence (CPLR 1411). The court refused to separately charge that plaintiff assumed the risks attending her status as a spectator, and charged the jury that the duty owed by defendant as the owner of the premises was one of reasonable care (Basso v Miller, 40 NY2d 233).
When the Legislature adopted a doctrine of pure comparative negligence, it explicitly melded contributory negligence and assumption of risk into the term "culpable conduct” and determined that such conduct was to be considered in measuring the amount of diminution of any damages a plaintiff might otherwise be entitled to recover (CPLR 1411). However, while the statute undoubtedly eliminated assumption of risk as a complete defense to the same extent that a plaintiff’s own negligence was discarded as an absolute barrier to recovery, the doctrine may still possess some of its former vitality in the strict sense of negating a defendant’s duty (cf. Baker v Topping, 15 AD2d 193; McEvoy v City of New York, 266 App Div 445, affd 292 NY 654). In applying a standard of comparative negligence, most jurisdictions have continued to recognize, for example, that a contractual or express assumption of risk will relieve a defendant of responsibility to the plaintiff (see Li v Yellow Cab Co. of Cal., 13 Cal 3d 804; Ann. 78 ALR3d 339, 379-386). The circumstances here plainly do not fit into such a limited category, for plaintiff’s conduct did not unquestionably manifest an intent to free defendant from all obligation to her. Accordingly, the trial court correctly refused to specifically charge assumption of risk by the plaintiff. Other issues raised on this appeal, involving the condition of the field and *241comments made by plaintiff’s counsel in summation, are not of such a nature as to cause us to disturb the verdict of the jury, which, on this record, was fair and reasonable.
The judgment should be affirmed, with costs.